Citation Nr: 0929193	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.

In February 2009, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for chronic obstructive pulmonary disease (COPD) 
and general lung problems.  He reports that he was treated 
for lung problems during service, and that his problems have 
been on-going since service.

A service treatment record, dated October 20, 1987, states 
that the Veteran reported having had pneumonia during boot 
camp.  Three medical board reports (dated in April 1987, 
October 1987, and February 1988) document that the Veteran 
had been diagnosed with persistent Ebstein Barre viral 
infection and chronic mononucleosis, but do not reference 
recurrent pneumonia.

The Veteran's VA treatment records, covering the period from 
August 2000 to August 2007, document that the Veteran has 
been assessed as having various respiratory disabilities, 
including: recurrent pneumonia, asthma, shortness of breath, 
and mild restrictive ventilatory dysfunction.  VA treatment 
records show that the Veteran has been treated for his 
respiratory disabilities (shortness of breath and asthma) as 
recently as July 2007.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed respiratory disabilities.

In light of the fact that the Veteran's service treatment 
records document that he reported experiencing pneumonia 
during service, and that the post-service medical records 
document current respiratory disabilities; the Board finds 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his current claimed 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, based on the information provided by the Veteran 
regarding facilities where he received treatment, the RO 
requested medical records, in June 2007 and August 2007, from 
the Charleston Naval Health Clinic and the Great Lakes Naval 
Health Clinic.  The Board notes that VA received service 
medical records from the National Personnel Records Center in 
November 1988, which included records from the Charleston 
Naval Health Clinic and the Great Lakes Naval Health Clinic.

In August 2007, the RO received a response from the 
Charleston Naval Health Clinic, which stated that the 
requested documents were currently archived at the National 
Personnel Records Center in St. Louis, Missouri, and that 
once the information was received, a copy of the documents 
would be mailed.  However, in January 2008, the RO received a 
second response, which stated that the 1987 inpatient records 
were received and reviewed, but that no medical treatment for 
the specified conditions were found.  The Charleston Naval 
Health Clinic did not copy or send any service treatment 
records.

In October 2007, the RO received a response from the Great 
Lakes Naval Health Clinic, which stated that the requested 
documents were sent to the "VA Records Management Center" 
in St. Louis, Missouri.  It is not clear from the sequence of 
these communications whether additional service records may 
have been sent to the "VA Records Management Center" in St. 
Louis, Missouri.  In view of the need to return the case for 
other development discussed above, the Board believes it 
reasonable to direct another request for any such additional 
service treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the National 
Personnel Records Center to furnish all of 
the Veteran's service treatment records 
(including any records documenting 
treatment at the Charleston Naval Health 
Clinic) that are not already incorporated 
into the claims file.  The RO should 
request the "VA Records Management 
Center" in St. Louis, Missouri to furnish 
all of the Veteran's service treatment 
records (including any records documenting 
treatment at the Charleston Naval Health 
Clinic) that are not already incorporated 
into the claims file.  

2.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed respiratory disability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.  The medical 
diagnoses for all current respiratory 
disabilities should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any current 
respiratory disability identified is at 
least as likely as not (i.e., 50% or 
higher degree of probability) 
etiologically related his active duty 
service or any incident therein. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

3.  Thereafter, the issue of service 
connection for respiratory disability 
should be readjudicated.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


